Case 3:18-cr-00088-DMS Document 55 Filed 05/24/21 PageID.140 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                 CASE NO.: 18CR00088-DMS
11                      Plaintiff,
                                               ORDER GRANTING JOINT
12         v.                                  MOTION FOR RELEASE OF
                                               DOCUMENTS
13   NOLAN ACIERTO,
14                       Defendant.
15
16         IT IS HEREBY ORDERED, for good cause shown, that the U.S. Probation
17   Office release the charging documents any other documentation and discovery
18   relating to San Diego Police Report Nos. 21017754.1 and 21017754.6 referenced
19   in its amended petition to revoke supervised release (docket no. 52) to the parties.
20         IT IS SO ORDERED.
21
22   Dated: May 24, 2021
23
24
25
26
27
28
